     Case: 1:19-cr-00226 Document #: 286 Filed: 03/04/21 Page 1 of 1 PageID #:1797




                      IN THE UNITED STATES DISTRICT COURT
                                    FOR THE
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

United States of America
,

Plaintiff(s),
                                                      Case No. 19 CR 226-1
v.                                                    Judge Virginia M. Kendall

Robert Kowalski,

Defendant(s).

                                            ORDER

ORDER as to Robert Kowalski: In Court Arraignment hearing held. Defendant informed of
rights and waives formal reading of the Third Superseding Indictment. Defendants enter plea of
not guilty to the Third Superseding Indictment. Rule 16 Conference shall be on or before
3/28/2021. In Court Status hearing set for 4/30/2021 at 9:30 a.m. By agreement of the parties,
and pursuant to Title 18, Section 3161(h)(7)(B)(iv) time is hereby excluded to 4/30/2021 for the
filing and review of Pretrial Motions. Defendant's Motion to Modify Bond Conditions [265] is
denied for reasons as stated in open Court. Bond conditions shall remain. Defendant's
Application Obtain the Services of A Computer/Printer [266] is denied as the Court does not
have the ability to provide the services. The Government agreed to provide Defendant Kowalksi
copies of the 3500 materials.
(XT)
(00:45)




Date: 3/4/2021                                      /s/ Virginia M. Kendall
                                                    U.S. District Court Judge
